﻿It gives me great pleasure at the outset to extend to Mr. von Wechmar, on behalf of the State of Qatar and on my own behalf, our warmest congratulations on his election as President of the thirty-fifth session. His ability and long experience in the work of the United Nations, as well as the high regard his country enjoys in the international arena, give us hope and, indeed, confidence that he will guide the work of this session with the wisdom and effectiveness demanded by the complex political and economic problems facing the United Nations at this significant juncture in its history.
133.	I should like to avail myself of this opportunity to pay a special tribute to his predecessor, the President of the thirty-fourth session, Mr. Salim Ahmed Salim. He earned the admiration of all for the keen wisdom and outstanding skill with which he conducted the deliberations of the thirty- fourth session as well as of the three special sessions held this year. The characteristically competent way in which he performed his arduous duties must be a source of pride not only to his friendly country and the rising African continent, but to us all.
134.	I take this opportunity to reaffirm our confidence in and appreciation of the Secretary-General of the United Nations for the great unceasing efforts, wisdom and broad knowledge he places at the service of peace and the just causes of peoples in dealing with the complex issues confronting our contemporary world.
135.	I also seize this occasion to convey the greetings of the Government and people of Qatar to the Government and people of Saint Vincent and the Grenadines on its admission to the international family. We wish that country all progress and prosperity.
136.	At the outset of this session's deliberations, it behoves us to review quickly what this international Organization has achieved, in order to realize, as an international community, where we have succeeded and where we have failed in dealing with the international problems that have confronted us. It is necessary to take stock of our successes and our failures in order to set ourselves on the right path and to discern the course that will lead to a better future.
137.	It is a significant source of rejoicing and optimism that at this session it has been possible for the first time to remove from the agenda the item on Southern Rhodesia which had been discussed by the General Assembly for several years. Therefore, we are overjoyed to see among us now the delegation of independent Zimbabwe. Its independence is the culmination of the heroic struggle waged by its valiant people. The United Nations also can congratulate itself on this triumph. Zimbabwe's independence was a goal that the United Nations sought and played a role in achieving. This momentous historical event has, per se, other significant dimensions, for it has rekindled the hope of the oppressed peoples still striving for emancipation and independence. This event has given a new momentum to the march of peoples in quest of their right to freedom and independence.
138.	While making this review, we cannot fail to note the outstanding achievements of the United Nations in the area of decolonization and the attainment of independence for peoples and in the other various economic, social and humanitarian activities of the United Nations.
139.	It is most pertinent to stress the role the United Nations plays—with limited success, sometimes—in containing and restraining regional conflicts and avoiding their turning into catastrophic world confrontations in an era dominated by the balance of nuclear terror. We must also express our gratification and optimism at the concrete progress achieved this year at the Third United Nations Conference on the Law of the Sea, in particular since this progress was achieved after long years of hard work during which the Conference was sometimes the target of expressions of disappointment and criticism, and even bitter ridicule.
140.	We would have preferred to confine this statement to achievements and gains. However, unfortunately, when we view reality we realize that the achievements are fewer and less significant than the setbacks. We even find that some contemporary world issues, far from being solved, have deteriorated and become much more complex.
141.	The first and foremost task ^rusted by the Charter to the United Nations was the abolishment of a solid system for international peace and security. Today the world still lacks such a system. There arc numerous political and economic issues that still constitute threats to international peace and security. Some of them are potentially replete with the danger of horrible catastrophes that may engulf the whole globe.
142.	The Government of the State of Qatar, as it follows the development of bloody hostilities between the two Islamic neighbours, Iraq and Iran, with profound concern and sorrow, hopes that wisdom will soon prevail. The voice of reason always prompts brothers to settle their disputes peacefully to avert bloodshed and to spare potential that should be used to consolidate the struggle of our Islamic nation in the face of aggression by the common enemy against our rights as Arabs and against our Islamic sanctities, so that we may prevent this conflict from being used as a pretext for foreign interventions. We should all work to prevent that. Therefore, we hope that the Government of Iran will follow the example of the Government of Iraq in responding to the efforts exerted by the Islamic Conference and the United Nations to secure a cease-fire as a preliminary step towards eliminating the reasons for dispute between those two Islamic countries in a peaceful way for their own good as well as for the good of the region, and even of the world as a whole.
143.	The serious situation in the Middle East is the primary question, which, if it persists, may seriously endanger the entire world. The whole international community is called upon to exert serious genuine efforts to solve the Middle East crisis. A prerequisite for this solution is a proper viewing of the nature of this question. Ever since Arab Palestine was subjected to the Zionist invasion, the Arab Palestinian people has suffered the most hideous oppression, displacement, persecution and deprivation of political rights, not to speak of the most fundamental human rights. Yet, this valiant people rejected the conspiracy aimed at effacing and eliminating it. With unfailing patience and steadfastness, it has striven to preserve its identity, in the first place, and to attain its right to self- determination and independence in its own homeland, in the second place.
144.	The aggressor has had recourse to all kinds of terrorist, brutal means to pursue its racist designs. It has displaced more Palestinians and used military force and terrorism to dominate the rest of the Palestinian homeland, and even other Arab lands neighbouring Palestine. It has colonized those territories and pursued an expansionist policy at the expense of the indigenous inhabitants of the region, in contravention of all international norms and agreements. The villainous attack that is being conducted today by the Zionist authorities inside and outside Palestine is proof of the terrorist, racist nature that has characterized Zionism since its inception.
145.	Needless to say, the Zionist colonial authorities are engaged in a race against time to accelerate the implementation of their expansionist policy in the occupied territory, their expansionist racist designs having already been revealed to the whole world. The entire world is aware today of the extremist terrorist groups that engage, with the consent and encouragement of the Israeli authorities, in activities aimed at the perpetuation of an irrevocable fait accompli. This policy of fait accompli involves grave dangers, the ominous nature of which must be understood by the international community. The continuous Zionist aggression against Lebanese territory constitutes a flagrant violation of the Charter. The State of Qatar calls on the Security Council to take appropriate measures to end these acts of aggression and to preserve Lebanon's independence, sovereignty and territorial integrity.
146.	The whole world has realized that the Palestinian question is the core of the Middle East conflict. Peace cannot be maintained in that sensitive area of the world without a just solution to that question, a solution based on the right of the Palestinian people to self-determination, independence and sovereignty, under the leadership of the PLO, the sole legitimate representative of the Palestinian people.
147.	The Secretary-General has declared in his report to this session on the work of the Organization that "the Middle East situation continues to dominate the affairs of the international community and remains central to the political and economic stability of the world". He has underlined the principles on which a solution should be based—principles which are embodied in the numerous resolutions of the General Assembly, especially resolution 3236 (XXIX).
148.	The main obstacle standing in the way of a solution to the Middle East crisis arises from Israel's indifference to General Assembly and Security Council resolutions. This intransigent Israeli position remains the major source of danger threatening the region. Moreover, it is a continuous threat to the very being of the United Nations itself. The Secretary-General has referred clearly to this aspect in his report, declaring:
"It is rightly a matter of general concern that the decisions of the Security Council and the resolutions of the General Assembly often go unheeded, so that problems which should have been brought under control persist, proliferate and pose continual threats to international peace. This failure also has a debilitating effect on the United Nations itself."
149.	More than one Zionist leader has stated that United Nations resolutions are not worth the paper they are written on. Practical experience has shown that Israel and South Africa disregard this Organization and its resolutions.
Israel's annexation of Jerusalem as its eternal capital, after having incorporated vast areas of the occupied West Bank in it, is flagrant defiance of the feelings of 700 million Moslems in the world, apart from being a villainous transgression against the rights of the Palestinian people, as well as the entire Arab nation. Furthermore, Zionist practices in the Holy City constitute a criminal transgression against the historical and cultural values inherent in the Holy City of Jerusalem, which are cherished both by the Islamic world and by the world as a whole. The State of Qatar affirms its insistence on adherence to the resolutions adopted by the ministerial meetings of the Organization of the Islamic Conference concerning Jerusalem at Islamabad, Amman and Fez.
150.	We wish to thank the States that have implemented Security Council resolution 476 (1980) concerning Jerusalem by moving their embassies from occupied Jerusalem. At the same time, we call on the Security Council to take more stringent measures under the Charter if Israel persists in its intransigence and its refusal to abide by the resolutions on the Holy City.
151.	The situation in Afghanistan represents another hotbed of tension that threatens international peace and security. Foreign troops are still entrenched on Afghan territory; the people of Afghanistan are still suffering foreign occupation. The relevant resolutions of the General Assembly and the Islamic Conference held at Islamabad have not yet been implemented. I wish to reaffirm here the position of the Government of Qatar concerning this question—a position which we stated in the General Assembly and at the Islamic Conference. We also wish to declare our adherence to the position of the Standing Committee of the Islamic Conference on Afghanistan that any political solution to the question of Afghanistan should be based on the aspirations of the Afghan people and on respect for its national independence, sovereignty and territorial integrity, under a leadership accepted by the Afghan people that pledges to pursue a policy of non-alignment and friendship with its neighbours.
152.	The people of South Africa are still subjected to a policy of racial discrimination and apartheid which embodies violation of human rights and dignity. Instead of consenting to the call of the international community to abandon this criminal policy, the apartheid regime has perpetrated new crimes this year, thus demonstrating its tenacious clinging to that internationally rejected system. In view of this, we call on the United Nations and the international community to take all adequate measures to eliminate racial discrimination and apartheid.
153.	We greet the people of Namibia and all the struggling peoples of southern Africa. We share their confidence that the victorious outcome of their just battle is imminent. We believe that Namibia's independence is but an historical inevitability. Any attempt to delay it will only lead to more bloodshed. Similarly, regardless of all delaying tactics and manoeuvres on the part of the racist regime in Africa, the march of history in that continent will not be stopped.
154.	Despite the painstaking and serious efforts that have been made by the United Nations for general and complete disarmament, the most significant result of which was the disarmament strategy adopted at the tenth special session of the General Assembly, the world is still witnessing a feverish escalation of the arms race. The continuation of this trend increases the menace of a dreadful world nuclear disaster, and continually depletes the world's economic resources. While millions of human beings suffer from fatal famine, available statistics indicate that the world will spend nearly $500 billion this year on armaments.
155.	The Government of Qatar joins the Governments of other States in calling for the channelling to economic development of the resources spent on the arms race. It appeals in particular to the two super-Powers to limit their huge military expenditures and report once more to negotiations to reach an agreement on arms limitation and subsequently halt and reverse the arms race.
156.	This session bears the burden not only of the international problems handed down from previous regular sessions, but of new additional responsibilities left over by the eleventh special session, on international economic cooperation. The failure of that session to reach agreement concerning global negotiations is due to the fact that some developed industrial countries regard the establishment of the New International Economic Order as a process in which what one party gains, the other loses.
157.	 The deterioration of the economic situation in the third world countries is illustrated by the aggravation of balance-of-payments deficits, economic inflation, rises in prices of processed goods, transnational corporations' control of raw materials produced by developing countries, the widening gap between rich and poor, and the failure of developed countries to pursue an effective energy conservation policy and to find suitable alternatives so that mankind may be able to make use of oil—it being the cheapest fuel available so far—for the longest time possible. This deteriorating condition continues to threaten international peace and security. It is imperative that the international community, represented by this forum, address this problem with determination and genuine co-operation.
158.	In conclusion, it should be stressed that this session's success or failure will be an important juncture in the history of the United Nations and in its role in solving international problems. Its success or failure will add new dimensions to the future of international relations. Genuine co-operation and the determination to succeed will surely lead to a fruitful outcome of this session, which assumes greater significance for all peoples as a result of the increasing instability that has afflicted the world.
